Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 1 of 32 PageID: 26341




  Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


   BOROUGH OF EDGEWATER,

                 Plaintiff,
                                                      Civil Action No. 14-5060
          v.
                                                            OPINION
   WATERSIDE CONSTRUCTION, LLC; 38
   COAH , LLC; DAIBES BROTHERS, INC.;
   NORTH RIVER MEWS ASSOCIATES, LLC;
   FRED A. DAIBES; TERMS
   ENVIRONMENTAL SERVICES, INC.;
   ALCOA INC.; ALCOA DOMESTIC, LLC, as
   successor in interest to A.P. NEW JERSEY,
   INC.; HUDSON SPA, LLC; JOHN DOES 1-
   100; ABC CORPORATIONS 1-100,

                 Defendants

   and

   WATERSIDE CONSTRUCTION, LLC; 38
   COAH LLC; DAIBES BROTHERS, INC.;
   NORTH RIVER MEWS ASSOCIATES, LLC;
   FRED A. DAIBES,

                 Defendants/ Third-Party Plaintiffs

          v.

   NEGLIA ENGINEERING ASSOCIATES,

                  Third-Party Defendants,

   and

   ALCOA DOMESTIC, LLC as successor in
   interest to A.P. NEW JERSEY, INC.,

                   Defendant/Third-Party Plaintiff,
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 2 of 32 PageID: 26342




      v.

      COUNTY OF BERGEN; RIVER ROAD
      IMPROVEMENT PHASE II, INC.; HUDSON
      SPA, LLC,

                     Third-Party Defendants.


      John Michael Vazquez, U.S.D.J.

           Presently before the Court are three motions filed by Defendants Arconic Inc. (f/k/a Alcoa

  Inc.) and Arconic Domestic, LLC (f/k/a Alcoa Domestic LLC, as successor in interest to A.P. New

  Jersey, Inc.) (collectively “Arconic”): (1) a motion for summary judgment (D.E. 345) against

  Waterside Construction, LLC (“Waterside”), 38 COAH, LLC (“38 COAH”), North River Mews

  Associates, LLC (“North River”), Daibes Brothers, Inc., and Fred Daibes (collectively, the

  “Waterside Defendants”) and River Road Improvement Phase II, Inc. (“RRIP”); (2) a motion for

  summary judgment (D.E. 351) against North River and 38 COAH (the “North River Plaintiffs”)

  and RRIP; and (3) a motion to strike (D.E. 403).

           The Court has reviewed all submissions made in support and in opposition to the motions

  and considered the motions without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R.

  78.1(b). For the reasons stated below, Arconic’s motion for summary judgment at D.E. 345 is

  GRANTED in part and DENIED in part, and Arconic’s motion for summary judgment at D.E.

  351 is GRANTED in part and DENIED in part. Arconic’s motion to strike at D.E. 403 is

  DENIED. 1



  1
    The current motions are part of a large number of motions for summary judgment filed in this
  matter. All pending motions are listed in the Procedural History section of this Opinion. If the
  Court were to address all motions in a single opinion, the results would be unwieldly. As a result,
  the Court addresses the motions individually or, as here, in a group. The Court also does not repeat




                                                       2
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 3 of 32 PageID: 26343




      I.      BACKGROUND

           This matter stems from an allegation that the Waterside Defendants used polychlorinated

  biphenyl (“PCB”) 2 contaminated material as fill in a public park project. The park is owned by

  Plaintiff Borough of Edgewater, but the contaminated materials (or at least some of them) came

  from a property previously owned by Alcoa Corporation (“Alcoa”), now known as Arconic.

                  A. Facts 3

           Arconic constructed and operated an industrial plant and site (the “Alcoa Property”) from

  1914-1965 in Edgewater, New Jersey. BE SOMF ¶ 1. A structure referred to as “Building 12”

  was erected on the site in 1938. BE SOMF ¶ 3. The site was subsequently acquired by Amland

  Properties Corporation (“Amland”), who then discovered PCB contamination throughout the

  property. Amland sued Arconic, which resulted in a settlement and the site was conveyed to A.P.

  New Jersey, Inc. (“AP”), which later became Arconic Domestic, LLC. BE SOMF ¶ 12. The

  Amland settlement agreement required that the deed contain a legend notice stating that “[t]his



  each and every alleged fact in each opinion. Instead, the Court focuses on the facts pertinent to
  each motion (or motions) as asserted by the parties to the motion(s). Therefore, if the facts in one
  opinion appear to be distinguishable from facts in another opinion, it is because those are the facts
  asserted by the party or parties in its/their respective motions.
  2
    According to the Environmental Protection Agency, PCBs are a group of man-made organic
  chemicals consisting of carbon, hydrogen and chlorine atoms. United States Environmental
  Protection     Agency,       Learn       about       Polychlorinated Biphenyls   (PCBs),
  https://www.epa.gov/pcbs/learn-about-polychlorinated-biphenyls-pcbs.   PCBs have been
  demonstrated to cause a variety of adverse health effects. Id.
  3
    Many of the facts are derived from Plaintiff Borough of Edgewater’s statement of material facts
  (D.E. 319-1), which will be referred to as “BE SOMF”; Arconic’s statement of material facts (D.E.
  318) will be referred to as “A SOMF”; the Waterside Defendants’ statement of material facts (D.E.
  328) will be referred to as “W SOMF”; and Arconic’s responsive statement of facts (D.E. 361)
  will be referred to as “A Response.” The Court uses Edgewater’s facts as to background
  information to provide relevant context. The Court does not use Edgewater’s facts to determine
  whether there is a genuine dispute of material fact in the current motions.



                                                       3
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 4 of 32 PageID: 26344




  property may be contaminated with hazardous substances including Polychlorinated Biphenyls.”

  BE SOMF ¶ 11.

         In 1997, Arconic sold the property to North River, an entity affiliated with Fred Daibes.

  Pursuant to the terms of the Purchase and Sale Agreement and the related Multi-Party Property

  Acquisition Agreement, AP agreed to pay RRIP up to $12,000,000 for the demolition, removal,

  and proper disposal of the buildings on the site pursuant to a Remedial Action Work Plan. BE

  SOMF ¶ 41. Later that year, North River requested permission to postpone the demolition of

  Building 12. BE SOMF 52. In 2006, the portion of the Alcoa Property containing Building 12

  was transferred from North River to 38 COAH, another entity affiliated with Fred Daibes. BE

  SOMF ¶ 65. In 2010, certain areas of the exterior walls on Building 12 became unstable and fell.

  BE SOMF ¶ 68.

         In 2011, Plaintiff Edgewater looked to improve Veterans Field, a 27-acre public park

  owned by the borough. BE SOMF ¶¶ 75-76. TERMS, an environmental consulting firm, was

  retained as a consultant and Licensed Site Remediation Professional for the project. After a

  bidding process, Waterside, a construction company managed by Fred Daibes, was awarded the

  contract for the improvement project. BE SOMF ¶¶ 80, 85, 86.

         When the amount of fill needed at the Veterans Field project increased, Waterside imported

  and used the PCB-contaminated material from Building 12 as fill on Veterans Field. BE SOMF ¶

  93. Veterans Field had PCB contamination before the project began, with the highest level being

  2.5 parts per million (“ppm”). BE SOMF ¶ 78. Sampling done after the site was closed in October

  2013 found that fill materials used throughout the site were contaminated with PCBs, including

  (1) crushed concrete with levels ranging from 100-350 ppm used for concrete sidewalks and

  cement pads, and (2) concrete combined with soil with levels ranging from 10-350 ppm used as




                                                     4
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 5 of 32 PageID: 26345




  fill on the field and under paved areas. BE SOMF ¶ 11. Impacted materials were excavated

  pursuant to an EPA-approved Self-Implementing Plan and disposed off-site. BE SOMF ¶ 115.

     II.      Procedural History

           Edgewater first filed suit on August 12, 2014. D.E. 1. The Arconic Defendants filed a

  Third-Party Complaint against the County of Bergen and RRIP on December 5, 2014. D.E. 23.

  On December 5, 2014, the Waterside Defendants filed counterclaims against Arconic for (among

  others) contribution, indemnification, and claims under CERCLA and the Spill Act. On September

  28, 2015, the North River Plaintiffs filed an amended complaint in a related case, 14-8129,

  asserting claims against Arconic under CERCLA, the Spill Act, breach of contract, negligence,

  unjust enrichment, and strict liability. 14-cv-8129, D.E. 28. On December 14, 2016, the Court

  denied Arconic’s motion for judgment on the pleadings as to North River and 38 COAH. D.E.

  184. On February 27, 2018, the separate matters docketed as 14-8129 and 14-50560 were

  consolidated. D.E. 255.

           Multiple parties have filed multiple motions for summary judgment. The motions are as

  follows:

     x     Motion by TERMS for summary judgment against Edgewater (D.E. 339);
     x     Motion by Hudson Spa for summary judgment against Edgewater (D.E. 342);
     x     Motion by Arconic for summary judgment against Edgewater (D.E. 344);
     x     Motion by Arconic for summary judgment against Fred Daibes and North River;
     x     Motion by Bergen County for summary judgment against Alcoa, North River, and RRIP
           (D.E. 346);
     x     Motion by Edgewater for summary judgment against the Waterside Entities on Count XI
           (D.E. 347);
     x     Motion by Edgewater for summary judgment against the Waterside Entities on Counts II
           and VI (D.E. 348);
     x     Motion by Edgewater for summary judgment against Alcoa on Count I (D.E. 349);
     x     Motion by Edgewater for summary judgment against the Waterside Entities on Count I
           (D.E. 350);



                                                    5
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 6 of 32 PageID: 26346




     x      Motion by Arconic for summary judgment against North River, 38 COAH, and RRIP (D.E.
            351);
     x      Motion by Edgewater for summary judgment against Alcoa on Count II (D.E. 352); and
     x      Motion by Edgewater for summary judgment against the Waterside Entities on Count II
            (D.E. 353).

            This Opinion address only the motions for summary judgment filed by Arconic against the

  Waterside Defendants, RRIP, and the North River Plaintiffs (D.E. 345, D.E. 351), along with

  Arconic’s motion to strike (D.E. 403).

     III.      LEGAL STANDARD

            A moving party is entitled to summary judgment where “the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). A fact in dispute is material when it “might affect the outcome of the suit

  under the governing law” and is genuine “if the evidence is such that a reasonable jury could return

  a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

  Disputes over irrelevant or unnecessary facts will not preclude granting a motion for summary

  judgment. Id. “In considering a motion for summary judgment, a district court may not make

  credibility determinations or engage in any weighing of the evidence; instead, the nonmoving

  party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’”

  Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at

  255)). A court’s role in deciding a motion for summary judgment is not to evaluate the evidence

  and decide the truth of the matter but rather “to determine whether there is a genuine issue for

  trial.” Anderson, 477 U.S. at 249.

            A party moving for summary judgment has the initial burden of showing the basis for its

  motion and must demonstrate that there is an absence of a genuine issue of material fact. Celotex

  Corp. v. Catrett, 477 U.S. 317, 323 (1986). After the moving party adequately supports its motion,



                                                       6
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 7 of 32 PageID: 26347




  the burden shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits,

  or by the depositions, answers to interrogatories, and admissions on file, designate specific facts

  showing that there is a genuine issue for trial.” Id. at 324 (internal quotation marks omitted). To

  withstand a properly supported motion for summary judgment, the nonmoving party must identify

  specific facts and affirmative evidence that contradict the moving party. Anderson, 477 U.S. at

  250. “[I]f the non-movant’s evidence is merely ‘colorable’ or is ‘not significantly probative,’ the

  court may grant summary judgment.” Messa v. Omaha Prop. & Cas. Ins. Co., 122 F. Supp. 2d

  523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).

           Ultimately, there is “no genuine issue as to any material fact” if a party “fails to make a

  showing sufficient to establish the existence of an element essential to that party’s case.” Celotex

  Corp., 477 U.S. at 322. “If reasonable minds could differ as to the import of the evidence,”

  however, summary judgment is not appropriate. See Anderson, 477 U.S. at 250-51.

     IV.      Motion to Strike (D.E. 403)

           The Court first addresses Arconic’s motion to strike. Arconic asserts that the Court should

  deem undisputed all facts in Arconic’s Statement of Undisputed Facts. Arconic is correct that

  Waterside failed to follow the proper procedure set forth in Local Civil Rule 56.1. Instead of citing

  to the record when disputing a fact, as required, Waterside cited generally to its own statement of

  material facts. While the Court agrees that the Waterside Defendants should have followed the

  correct procedure, it will not impose the harsh remedy Arconic suggests. However, to the extent

  the Court is unable to discern Waterside’s support in the record as to a disputed fact, that fact will

  be deemed undisputed. See Nike, Inc. v. E. Ports Custom Brokers, Inc., No. 2:11-CV-4390-CCC-

  MF, 2018 WL 3472628, at *1, n.1 (D.N.J. July 19, 2018) (where non-moving party did not

  provide citations to specific facts of record in its responsive statement, Court deemed all statements




                                                        7
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 8 of 32 PageID: 26348




  not properly denied by non-moving party as admitted); Friedman v. Bank of Am., N.A., No. CIV.A.

  09-2214 JBS, 2012 WL 1019220, at *6, n.2 (D.N.J. Mar. 26, 2012) (“[T]he court will consider

  any statement of fact which was not denied by the Plaintiffs with a citation to the record as

  undisputed for the purposes of this motion for summary judgment.”). As such, the motion to

  strike (D.E. 403) is denied.

      V.      Motion for Summary Judgment against the Waterside Defendants (D.E. 345)

           Arconic’s motion for summary judgment at D.E. 345 addresses claims contained in the

  Waterside Defendant’s Crossclaims against Arconic (D.E. 24) as well as Arconic’s own claims for

  breach of contract and indemnification. 4 The Waterside Defendants Crossclaims against are

  contribution (count one); indemnification (count two); CERCLA § 107 (count three); CERCLA §

  113 (count four); and contribution under the New Jersey Spill Act (count five). D.E. 24.

                     The Relevant Contracts

           Many of Arconic’s arguments turn on contracts between or among the parties. There are

  three relevant agreements: the Purchase and Sale Agreement (“PSA”), the Multi-Party Property

  Acquisition Agreement (“MPAA”), and the Environmental Indemnity Agreement (“EIA”). As

  noted, North River bought the Alcoa Property from Arconic 5 in 1997. In conjunction with the sale

  of the property, Arconic and North River entered into the PSA in June 1997. Parker Cert., Ex. 4

  (“PSA”).



  4
    In this section, Arconic’s brief (D.E. 345-1) in support of its motion (D.E. 345) will be referred
  to as “Arconic Brf.”; the Waterside Defendants’ brief (D.E. 382) in opposition to that motion will
  be referred to as “Waterside Brf.”; and Arconic’s brief (D.E. 395) in reply will be referred to as
  “Arconic Reply.”
  5
    The actual entity in the agreements was A.P. New Jersey, Inc. For ease of reference, the Court
  refers to the party as Arconic.




                                                       8
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 9 of 32 PageID: 26349




         Section 5 of the PSA, titled “Warranties and Representations” provides as follows:

                 OTHER THAN THE REPRESENTATION AND WARRANTY
                 SET FORTH IN THIS SECTION, [NORTH RIVER]
                 SPECIFICALLY ACKNOWLEDGES THAT [ARCONIC] IS
                 SELLING AND [NORTH RIVER] IS PURCHASING THE
                 PROPERTY ON AN “AS IS, WITH ALL FAULTS” BASIS AND
                 THAT [NORTH RIVER] SHALL HAVE AN OPPORTUNITY TO
                 INSPECT THE PROPERTY AND IS NOT RELYING ON ANY
                 REPRESENTATIONS OR WARRANTIES OF ANY KIND
                 WHATSOEVER, EXPRESS OR IMPLIED, FROM [ARCONIC],
                 ITS AGENTS, OR REPRESENTATIONS AS TO ANY
                 MATTERS CONCERNING THE PROPERTY, INCLUDING
                 WITHOUT LIMITATION:

                 (iii) the existence, quality, nature, adequacy and physical condition
                 of the property;
                 …
                 (vii) the presence or removal of hazardous or toxic materials,
                 substances or wastes in, on, under, or about the Property or the
                 adjoining or neighboring property

  PSA, § 6 (emphasis in original).

         Section 6 of the PSA provides for Arconic to pay for certain remediation costs. Section

  6(a)(ii)(2) states that Arconic “will be responsible for costs of disposal of material contaminated

  with PCB’s at concentrations greater than 50 ppm at approved TSCA landfills if those disposal

  costs exceed $250,000 up to a maximum of $2,500,000.” Arconic also promised to pay $9,500,00

  in demolition costs, with a total cap of $12,000,000 for both demolition and disposal costs.

         Section 7 of the PSA is entitled “Environmental Conditions.” This Section defines

  numerous terms and conditions relating to the environmental situation of the property. Section

  7(a) defines “hazardous substances,” which includes “any substance, chemical or waste that is

  listed or defined as hazardous, toxic, or dangerous under Applicable Law.” Section 7(b) goes on

  to define “Applicable Law” as including CERCLA, the Spill Act, and numerous other

  environmental laws and regulations.


                                                      9
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 10 of 32 PageID: 26350




          The PSA then turns to environmental reports regarding the condition of the property.

   Section 7(c) requires that Arconic make available to North River all environmental reports

   concerning the condition of the property (the “Environmental Reports”). The parties further agree

   that the Environmental Reports, along with any reports prepared by the North River, comprise the

   “known environmental condition” of the property. Section 7(d) provides that North River, “at its

   sole cost and expense, may conduct an environmental transfer assessment of the [p]roperty prior

   to closing.”

          Sections 7(f) and 7(g) concern indemnification and a release. Section 7(f) discusses the

   indemnification of Arconic, the seller, by North River, the buyer, stating as follows:

                  Indemnification of Seller. Buyer shall indemnify, defend and hold
                  Seller harmless from any and all claims, demands, causes of action,
                  and suit or suits, including all foreseeable and unforeseeable
                  consequential damages, occurring on or after the Closing Date
                  arising under Applicable Law related to Buyer’s (or, during Buyer’s
                  ownership of the Property, any operators’ or any third parties’) use
                  of the Property and/or any and all activities relating thereto.

   PSA, § 7(f).

          Section 7(g) then sets forth the circumstances surrounding the release of Arconic:

                  Release of Seller. Except in the event that Seller remains in default
                  on any payment obligation after receiving notice of such default and
                  opportunity to cure as set forth in Section 8, Buyer expressly
                  releases Seller and agrees to waive all rights that it may have to seek
                  contribution from Seller for any response costs or claims that may
                  arise as a result of the actions or inactions of Seller and any previous
                  owner, operator or third party on or with respect to the property
                  relating to Hazardous Substances. Nothing in this provision shall
                  alter or expand the parties’ rights or obligations under the Multi-
                  Party Agreement.

   PSA, § 7(g).




                                                        10
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 11 of 32 PageID: 26351




            As noted, Arconic agreed to pay up to $2,500,000 in disposal costs. Section 8(a) addresses

   default by Arconic. It states that if Arconic “fails to perform any of its obligations under this

   Agreement or the Multi Party Agreement, the same shall constitute a default of this Agreement

   and thereupon, [North River], at its option, may declare a forfeiture by written notice to seller.”

   PSA, § 8(a). The Section goes on to explain the notice requirements concerning Arconic’s default,

   and states that “where the default is not capable of being remedied in forty-five (45) days, [North

   River] may declare this Agreement null and void.” Id.

            The PSA also contains an integration clause, which provides that “[a]ll understandings and

   agreements heretofore had between the parties, oral or written, are merged into this Agreement,

   which alone fully and completely expresses their understanding.” PSA, § 16 (the “integration

   clause”).

            At the time of the PSA, Arconic (then known as A.P.), the County of Bergen, North River,

   and RRIP entered into the MPAA. Parker Cert., Ex. 10 (“MPAA”). Under the terms of the MPAA,

   North River and RRIP agreed to demolish and remove all existing structures at the Alcoa Property.

   Parker Cert., Ex. 10 (“MPAA”) at 7.

            The MPAA also contains a hold harmless and duty to defend clause:

                    It is understood and agreed that North River and RRIP shall defend
                    and save the County 6 and [Arconic] harmless from any and all
                    claims that may be filed in any Court arising from the performance
                    of this Agreement. In connection with the defense of any claim, the
                    County and [Arconic] shall be entitled to select their own counsel.
                    The County and [Arconic] shall fully cooperate in any such
                    litigation provided, however, that neither the County nor [Arconic]
                    shall be under any obligation to expend any funds for any purpose
                    whatsoever in connection with such litigation. Should the County
                    or [Arconic] be named as a party in any court, administrative or
                    other action proceeding, North River and RRIP agree to reimburse


   6
       The county referred to is Bergen County, in which Edgewater is located.



                                                       11
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 12 of 32 PageID: 26352




                  the County and/or [Arconic] (as applicable) for the cost of any legal,
                  expert or other fees expended by the County and/or [Alcoa] in such
                  action of proceeding.

   MPAA § 16. The MPAA also expressly refers to the PSA. MPAA § 1.

          As noted, the MPAA indicated that all the buildings on the Alcoa Site would be

   demolished. Parker Cert., Ex. MPAA at 7 ¶ 2 (“North River and RRIP agree that they will cause

   to be demolished and removed from the [Alcoa] property all structures and improvements currently

   existing on the property.”). Building 12 on the Alcoa Property, however, was not demolished at

   that time. As a result, North River, Arconic, and RRIP entered into the EIA on March 13, 1999.

   Parker Cert., Ex. 17 (“EIA”). The EIA addressed Building 12 if it was not razed, providing as

   follows:

                  To the extent that Building 12 is not demolished, North River and
                  River Road shall indemnify, defend and hold [Arconic] harmless
                  from any and all claims, demands, causes of action, and suit or suits,
                  including all foreseeable and unforeseeable consequential damages,
                  occurring at any time before, during or after North River’s
                  ownership of the property, relating to Building 12 and the land under
                  and adjacent thereto, arising under Applicable Law (as defined in
                  the Purchase Agreement), including but not limited to, remediation
                  and disposal costs and expenses related to PCBs.

          Arconic makes the following arguments as to the parties’ contracts: North River’s claims

   against Arconic are barred, Arconic is entitled to indemnification, and North River and RRIP

   breached. In response, the Waterside Defendants argue that the contracts were fraudulently

   induced because Arconic had knowledge of undisclosed contamination beneath Building 12.

   Because there is a genuine dispute of material fact as to Arconic’s knowledge, as will be discussed

   below, summary judgment is not appropriate based on the relevant contracts.




                                                       12
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 13 of 32 PageID: 26353




                      1. Fraudulent Inducement

          The Court first addresses the factual dispute over Arconic’s knowledge of undisclosed

   contamination. In September 2013, the Waterside Defendants discovered two underground

   storage tanks (“USTs”) buried underneath Building 12 and containing PCB contamination. The

   parties dispute whether Arconic had knowledge of these USTs and intentionally failed to disclose

   their existence to 38 COAH at the time of the PSA. The Waterside Defendants assert that such

   knowing concealment would constitute fraudulent inducement therefore invalidating the contracts.

   Waterside Brf. at 19.

          To establish a claim for fraudulent inducement, a party must show the following: “(1) a

   material representation of a presently existing or past fact; (2) made with knowledge of its falsity;

   and (3) with the intention that the other party rely thereon; (4) resulting in reliance by that party;

   (5) to his detriment.” CDK Glob., LLC v. Tulley Auto. Grp., Inc., 489 F. Supp. 3d 282, 303–04

   (D.N.J. 2020). Fraudulent inducement therefore requires knowledge of falsity. The parties have

   focused on the knowledge requirement in their motions.

          The 1992 Underground Storage Tank Registration Questionnaire that Arconic (then AP)

   submitted to the NJDEP indicated that there were six USTs at the Alcoa Property. W SOMF ¶ 25.

   The 1992 Annual Certification Questionnaire that Arconic submitted to the NJDEP stated that

   “[a]ll tanks removed October/November 1992.” W SOMF ¶ 26. Metcalf & Eddy, engineers hired

   by Arconic, prepared an Interim Response Action Report in 1991. W SOMF ¶ 27. That report

   stated that USTs on the site would be reported to the NJDEP. W SOMF ¶ 24.

          However, Waterside asserts that Arconic was in possession of blueprint drawings which

   depicted the additional USTs beneath Building 12. W SOMF ¶ 32. Arconic asserts that its

   personnel were not aware of the blueprint drawings depicting the USTs until 1997, at which time




                                                        13
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 14 of 32 PageID: 26354




   it provided the blueprints to Amir Daibes. A Response ¶ 46. At the same time, Arconic states that

   it is “aware of no facts indicating that it was not in possession of the drawings showing the potential

   existence of two USTs under Building 12 in 1993.” A SOMF, Reply at P 33.

          Both sides cite to the deposition of Kevin McKnight, Arconic’s Vice President of

   Environmental Health & Safety and Chief Sustainability Officer. In his deposition, McKnight

   testified that “we were unaware of those drawings until 1997 when Amir Daibes asked me if we

   had any historical drawings. First time we became aware of any of those drawings was in 1997.”

   Pascarella Cert. (D.E. 359), Ex. 7, at 704:25-705:4. McKnight explained that he recalled a

   conversation with Amir Daibes, who he understood was the engineer managing the demolition

   work for Fred Daibes, in which Amir Daibes asked whether Alcoa “might have any old drawings

   of the Edgewater facility.” Parker Cert., Ex. 7, at 591:19. McKnight testified:

                  I told him I would check. And I called Ewald Dollhoff at the Alcoa
                  Technical Center and I asked Ewald to go to the library and to look
                  through the library and see if we might have any old drawings from
                  the Edgewater facility.

                  I recall Ewald calling me back and telling me that he found a whole
                  bunch of film. I think he said microfiche, which may have been how
                  we retained those records at the Alcoa Technical Center. . . . I asked
                  him if he could assemble those drawings and send them to me.

          Id. at 592:5-592:19. McKnight continued:

                  And I believe I instructed either a secretary or a paralegal to send
                  those documents on to Amir Diabes and we sent them all on. I don’t
                  recall specifically whether we copied them.

                  I think they were so voluminous that I told them to just go ahead and
                  send him the documents and then ask for them back, so that in the
                  even that we didn’t move ahead, we would at least get the records
                  back.




                                                         14
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 15 of 32 PageID: 26355




   Id. at 593:3-593:13. McKnight also testified that his understanding of the Administrative Consent

   Order was that Arconic was required to remove the contents of USTs at the property. Id., at

   711:25-712:9. 7

          Arconic has provided a letter dated June 24, 1997 on Alcoa letterhead from Margaret

   Novacky, a paralegal, to Amir Daibes. Parker Cert. (D.E. 359), Ex. 9. The letter provides as

   follows:

                  Pursuant to our telephone conversation of today, enclosed you will
                  find microfilm blueprints dating back to 1915 of the former Alcoa
                  Edgewater Works. Under separate cover, I am sending to you four
                  Federal Express tubes containing original drawings of the
                  Edgewater Works.

                  You are welcome to keep these original drawings and microfilm
                  blueprints, but if for some reason the sale does not take place, we
                  would appreciate your returning them to us.

   Parker Cert. (D.E. 359), Ex. 9.

          The Waterside Defendants, however, assert that they did not receive any blueprint

   drawings from Arconic depicting the Alcoa Property. W SOMF ¶ 45. Fred Daibes testified in his

   deposition that he did not recall receiving any blueprints or maps of the Alcoa property before

   purchasing it. Shafron Cert., Ex. U (Deposition of Fred Daibes), at 44:23-45:4. Fred Daibes stated

   that “nobody knew these two large tanks existed. I mean Enivo-Sciences never knew. Nobody

   was ever told these tanks were there.” Shafron Cert., Ex. V (Deposition of Fred Daibes), at 45:15-

   20. Fred Daibes stated that Amir Daibes was his cousin who worked on the project, but that “he

   was never really employed by me.” Shafron Cert., Ex. U at 45:14-45:23.



   7
     The Court notes that Arconic’s responsive statement of facts (D.E. 361) at ¶ 46 cites to more of
   Kevin McKnight’s deposition than is available in the Pascarella Certification. The Court is unable
   to review the citation to page 728 of the deposition transcript.




                                                      15
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 16 of 32 PageID: 26356




          The Waterside Defendants further claim that “during discovery in this matter, it was

   revealed that these documents remained in Alcoa’s possession.” W SOMF ¶ 46. In his deposition,

   McKnight was asked if Alcoa was currently in possession of “the binders created from the

   microfiche back in 1997.” In response, McKnight stated: “That would be my understanding. I

   don’t think anybody would have thrown that away. I believe we probably still have the original

   microfiche, you know, is there at [Alcoa Technical Center].” Shafron Cert, Ex. Q, at 617:1-11.

          The Waterside Defendants continue that their own due diligence did not uncover the USTs

   under Building 12 because those USTs were “constructed in a manner concealing them from view

   as they were in a subterranean vault buried underneath two floor slabs with the newer floor slab

   constructed in such a way that it covered the access man-ways for the tanks.” Waterside Brf. at

   20; W SOMF ¶ 100.

          The record presents a genuine dispute of material fact as to whether Arconic was aware of

   the two undisclosed USTs at the time it entered into the contracts for the sale of the Alcoa Property

   and as to whether the Waterside Defendants were informed of the USTs. While Arconic has

   evidence in the form of a letter that the blueprints were provided to Amir Daibes, the Waterside

   Defendants assert that they did not receive them. Further, although Arconic disputes that it had

   knowledge of the USTs prior to 1997, it appears undisputed that the blueprints were at least in

   Arconic’s possession prior to that time. 8



   8
     The letter to Amir Daibes is dated June 24, 1997. The PSA is dated June 1997, but the specific
   date is left blank. Shafron Cert., Ex. S. It is unclear to the Court whether Kevin McKnight would
   have known about the underground USTs prior to the signing of the PSA and whether Arconic
   asserts that Amir Daibes received the documents prior to the signing. Yet, even if Amir Daibes
   received the documents after the PSA was finalized, his receipt would appear to have potentially
   triggered the statute of limitations as to the fraudulent inducement claim.




                                                        16
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 17 of 32 PageID: 26357




           Under New Jersey law, courts have “recognize[d] fraud in the inducement as an equitable

   remedy that may serve as the basis for rescission of a contract.” TekDoc Servs., LLC v. 3i-Infotech

   Inc., 2013 WL 2182565, at *21 (D.N.J. May 20, 2013). The Waterside Defendants assert that

   Arconic’s alleged fraudulent inducement invalidates the contracts. The resolution of this dispute

   of fact is therefore preliminary to the resolution of any of the parties’ claims which implicate the

   contracts.

                      2. Counterclaim for Indemnification

          Arconic moves for summary judgment on its Counterclaim for indemnification pursuant to

   the PSA. The Waterside Defendants respond that the indemnification provision is unenforceable

   because Arconic failed to disclose a material adverse condition, namely the existence of the 2

   USTs below Building 12. Waterside Brf. at 14.

          Section 7 of the PSA states:

                  Buyer shall indemnify, defend and hold Seller harmless for any and
                  all claims . . . including all foreseeable and unforeseeable
                  consequential damages . . . arising under Applicable Law related to
                  Buyer’s use . . . of the Property and/or any and all activities relating
                  thereto.

   Parker Cert., Ex. 4 (“PSA”), § 7(a).      “Applicable Law” is defined to include CERCLA, the

   Resource Conservation Recovery Act, the Toxic Substances Control Act, and “any and all formal

   or informal orders, decrees or requests from the United States Environmental Protection Agency,

   the appropriate New Jersey state governmental and regulatory bodies . . . and any similar state

   and local laws and ordinances and regulations implementing such statutes[.]” PSA, § 7(b).

          If the Waterside Defendants succeed on their fraudulent inducement claim, then the PSA

   will be subject to recission. Thus, the genuine issue of material fact that precluded summary




                                                        17
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 18 of 32 PageID: 26358




   judgment as to fraudulent inducement likewise precludes summary judgment as to the

   Counterclaim for indemnification.

                      3. North River’s Claims Against Arconic

          Arconic also moves for summary judgment on North River’s claims against Arconic,

   arguing that they must be dismissed based on the express terms of the PSA. The PSA’s release

   provision provides, in relevant part, that “Buyer expressly releases Seller and agrees to waive all

   rights that it may have to seek contribution from Seller for any response costs or claims that may

   arise as a result of the actions or inactions of Seller and any previous owner, operator or third party

   on or with respect to the Property relating to Hazardous Substances.” PSA, Section 7(g). Arconic

   argues that this provision releases Arconic from claims arising from CERCLA and the Spill Act,

   as well as related common law claims. Arconic Brf. at 18. Arconic therefore moves for the

   dismissal of Counts One through Five, which are cost recovery under CERCLA § 107; CERCLA

   § 113; Declaratory Judgment pursuant to CERCLA and the Spill Act; Strict Liability; and

   Negligence. Civ. No. 14-cv-8129, D.E. 28 ¶¶ 29-59.

          For the same reason that the Court denied summary judgment as to Arconic’s Counterclaim

   for indemnification, the Court denies summary judgment on North River’s Counts One through

   Five against Arconic. If the PSA is subject to recission, then its release will be inapplicable.

                      4. Arconic’s Breach of Contract Claim

          Arconic also moves for summary judgment on its claim for breach of contract against North

   River and RRIP. Arconic asserts that North River breached the MPAA by transporting the material

   from Building 12 to Veterans Field. In particular, Arconic argues that North River breached the

   following provision of the MPAA:

                  North River and RRIP agree that they will cause to be demolished
                  and removed from the [Arconic] property all structures and



                                                         18
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 19 of 32 PageID: 26359




                  improvements currently existing on the property. Said demolition
                  and removal shall be completed in accordance with the Remedial
                  Action Workplan submitted to the DEP and the demolition plan
                  reviewed and approved by [Arconic].

   MPAA, ¶ 2.

          The Waterside Defendants do not conduct a separate fraudulent inducement analysis for

   each contract but assert that Arconic “may not seek summary judgment asserting rights under the

   subject contracts because [Arconic]’s fraudulent inducement of North River to enter into the

   contracts vitiates any rights [Arconic] seeks to assert arising from the contracts.” Waterside Brf.

   at 18. If Arconic is found to have fraudulently induced the PSA, it would be logical to find that

   the MPAA was fraudulently induced as well. The MPAA addresses removal of structures,

   including Building 12, on the Alcoa Property. As discussed, Arconic’s knowledge of the Building

   12 USTs at the time of contracting presents a genuine dispute of material fact. Because the

   existence of a valid contract is a requirement for there to have been an actionable breach of such

   contract, summary judgment is denied. 9

                      CERCLA Claims

          The Waterside Defendants have asserted CERCLA Counterclaims against Arconic: count

   three asserts a claim for cost recovery under § 107, and count four asserts a claim for contribution

   under § 113(f). Arconic moves for summary judgment on both claims.



   9
     The Waterside Defendants argue that Arconic’s own breach of the contract precludes it from
   bringing a breach claim against the North River Plaintiffs. The Court construes this as an argument
   made in the alternative to the Waterside Defendants’ argument as to fraudulent inducement.
   Having denied summary judgment on that basis, the Court does not reach the Waterside
   Defendants’ alternative argument.




                                                       19
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 20 of 32 PageID: 26360




                      1. CERCLA Overview

          Congress enacted the Comprehensive Environmental Response, Compensation, and

   Liability Act (“CERCLA”), codified as 42 U.S.C. § 9601 et seq., “to promote the timely cleanup

   of hazardous waste sites and to ensure that the costs of such cleanup efforts were borne by those

   responsible for the contamination.” Burlington N. & Santa Fe Ry. Co. v. United States, 556 U.S.

   599, 602 (2009) (internal quotations omitted). “CERCLA provides two mechanisms that allow

   potentially responsible parties (“PRPs”) to recover costs they have expended to decontaminate a

   polluted site: § 107(a) cost recovery claims and § 113(f) contribution claims.” Agere Sys., Inc. v.

   Advanced Envtl. Tech. Corp., 602 F.3d 204, 216 (3d Cir. 2010). Section 107(a), in part, allows

   private parties to hold PRPs responsible for “any other necessary costs of response incurred by any

   other person” consistent with CERCLA. 42 U.S.C. § 9607(a)(4)(B); Agere Sys., Inc., 602 F.3d at

   225. Section 113(f)(1) provides for a right to contribution following a civil action under CERCLA,

   stating that “[a]ny person may seek contribution from any other person who is liable or potentially

   liable under section 9607(a) of this title, during or following any civil action under section 9606

   of this title or under section 9607(a) of this title.” 42 U.S.C. § 9613. Section 113(f)(3)(B) provides

   for a right to contribution after liability to a State or the United States has been determined in “an

   administrative or judicially approved settlement.” 42 U.S.C. § 9613 (Section 113(f)(3)(B) referring

   to 113(f)(2)); see also Agere Sys., Inc., 602 F.3d at 217-18 (describing CERCLA Section 107 and

   Section 113).

          Under CERCLA, PRPs consist of the following:

                   (1) the owner and operator of a vessel or a facility,
                   (2) any person who at the time of disposal of any hazardous
                   substance owned or operated any facility at which such hazardous
                   substances were disposed of,
                   (3) any person who by contract, agreement, or otherwise arranged
                   for disposal or treatment, or arranged with a transporter for transport



                                                         20
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 21 of 32 PageID: 26361




                  for disposal or treatment, of hazardous substances owned or
                  possessed by such person, by any other party or entity, at any facility
                  or incineration vessel owned or operated by another party or entity
                  and containing such hazardous substances, and
                  (4) any person who accepts or accepted any hazardous substances
                  for transport to disposal or treatment facilities, incineration vessels
                  or sites selected by such person, from which there is a release, or a
                  threatened release which causes the incurrence of response costs, of
                  a hazardous substance[.]

   42 U.S.C. § 9607(a)(1)-(4); see also Litgo New Jersey Inc. v. Comm'r New Jersey Dep't of Envtl.

   Prot., 725 F.3d 369, 379 (3d Cir. 2013). The first two categories are commonly referred to as

   “owner or operator,” the third as “arranger,” and the fourth as “transporter.”

          “CERCLA liability may be inferred from the totality of the circumstances; it need not be

   proven by direct evidence.” United States v. Cornell-Dubilier Elecs., Inc., No. 12-5407 JLL, 2014

   WL 4978635, at *8 (D.N.J. Oct. 3, 2014) (citing Tosco Corp. v. Koch Indus., Inc., 216 F.3d 886,

   892 (10th Cir. 2000)) (internal quotations omitted). “When determining CERCLA liability, ‘there

   is nothing objectionable in basing findings solely on circumstantial evidence, especially where the

   passage of time has made direct evidence difficult or impossible to obtain.’” Niagara Mohawk

   Power Corp. v. Chevron USA, Inc., 596 F.3d 112, 131 (2d Cir. 2010) (quoting Franklin County

   Convention Facilities Auth. v. Am. Premier Underwriters, Inc., 240 F.3d 534, 547 (6th Cir. 2001)).

                      2. Section 107 Claim

          Section 107 provides for the collection of “any other necessary costs of response incurred

   by any other person consistent with the national contingency plan[.]” 42 U.S.C. § 9607(a)(4)(B).

   CERCLA does not define “costs of response.” The statute, however,

                  broadly defines the term “response” as “remove, removal, remedy
                  and remedial action,” which are in turn defined to include “such
                  actions as may be necessary to monitor, assess and evaluate the
                  release or threat of release of hazardous substances,” “[t]he cleanup
                  of released hazardous substances from the environment,” and “the
                  disposal of removed material.”



                                                        21
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 22 of 32 PageID: 26362




   Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 263 F. Supp. 2d 796, 863 (D.N.J. 2003), aff'd, 399

   F.3d 248 (3d Cir. 2005) (citing 42 U.S.C. §§ 9601(23) and (25)). Thus, broadly speaking, under

   Section 107, removal and remedial costs must be expenses “directed at containing and cleaning up

   hazardous releases.” Black Horse Lane Assoc., L.P. v. Dow Chem. Corp., 228 F.3d 275, 294 (3d

   Cir. 2000).

          Response costs must also be consistent with the National Contingency Plan (“NCP”) as set

   forth in 42 U.S.C. § 9605 and “must be necessary to the containment and cleanup of hazardous

   releases.” Id. (quoting United States v. Hardage, 982 F.2d 1436, 1448 (10th Cir. 1992) (internal

   quotation marks omitted)). As part of its prima face case, a party must demonstrate that it has

   incurred necessary response costs consistent with the NCP. Trinity Indus., Inc. v. Greenlease

   Holding Co., 903 F.3d 333, 352 (3d Cir. 2018) (citing Chevron Mining Inc. v. United States, 863

   F.3d 1261, 1269 (10th Cir. 2017)). A cost is considered “necessary” and hence subject to shared

   liability if there is “some nexus between [it] and an actual effort to respond to environmental

   contamination.” Trinity Indus., 903 F.3d, 352 (quoting Young v. United States, 394 F.3d 858, 863

   (10th Cir. 2005)). “The National Contingency Plan provides a set of standards governing

   environmental cleanup activities, including ‘methods and criteria for determining the appropriate

   extent of removal, remedy, and other measures,’ 42 U.S.C. § 9605(a)(3), and ‘means of assuring

   that remedial action measures are cost-effective.’ 42 U.S.C.] § 9605(a)(7).” Id. (quoting United

   States v. E.I. Dupont De Nemours & Co. Inc., 432 F.3d 161, 168 (3d Cir. 2005)). The NCP requires

   documentation of all costs that are to be recovered. United States v. E.I. Dupont De Nemours &

   Co. Inc., 432 F.3d 161, 168 (3d Cir. 2005) (citing 40 C.F.R. § 300.160(a)(1) (2005)). 40 C.F.R. §

   300.700 provides that private parties undertaking response actions should provide an opportunity

   for public comment concerning the selection of the response action. 40 C.F.R. § 300.430(c)(6).



                                                      22
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 23 of 32 PageID: 26363




          As to compliance with the NCP, 40 C.F.R. § 300.700 provides in part as follows:

                  (c)(3) For the purpose of cost recovery under section 107(a)(4)(B)
                  of CERCLA:
                          (i) A private party response action will be considered
                          “consistent with the NCP” if the action, when evaluated as a
                          whole, is in substantial compliance with the applicable
                          requirements in paragraphs (5) and (6) of this section, and
                          results in a CERCLA-quality cleanup[.]

   40 C.F.R. § 300.700(c)(3)(i) (emphasis added); see also Outlet City, Inc. v. W. Chem. Prods., Inc.,

   60 F. App'x 922, 927 (3d Cir. 2003). If the procedural deviations are “immaterial or insubstantial”

   they should not be deemed inconsistent with the NCP. Id. (citing 40 C.F.R. § 300.700(c)(4)). The

   standard therefore is “substantial compliance” with the NCP.

          It is not entirely clear for which “disposal” the Waterside Defendants intend to assert

   CERCLA claims. The Waterside Defendants’ Crossclaims assert that Arconic was an “owner

   and/or operator of the Veteran’s Field site” (D.E. 24 at ¶ 19), and state that Arconic is liable “for

   any such releases or threatened release of hazardous substances at Veteran’s Field” (D.E. 24 at ¶

   22). At the same time, the Waterside Defendants’ briefing appears to refer to Arconic’s role as to

   the Building 12 USTs. New claims cannot be raised in a brief. Fanor v. Univ. Hospital-UMDNJ,

   No. 16-320, 2020 WL 6938381, at *8, n.12 (D.N.J. Nov. 25, 2020). However, because Arconic

   does not object and for the sake of organizational clarity, 10 the Court addresses both scenarios.

          To the extent the Waterside Defendants intend to collect for the costs incurred for the

   disposal at Veteran’s Field, that claims fails because the Waterside Defendants did not themselves

   incur any response costs at Veterans Field and because Arconic is not a responsible party in relation



   10
      The North River Complaint, addressed in Arconic’s motion for summary judgment at D.E. 351
   does bring CERCLA claims with respect to the Building 12 USTs, and the Court will incorporate
   this analysis in resolving those claims below.




                                                        23
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 24 of 32 PageID: 26364




   to the Veterans Field remediation. This Court has already held that Arconic was not an arranger

   with respect to the disposal at Veterans Field. See D.E. 415 at 14-18, D.E. 416. The Court

   explained, in part, that

                   Edgewater argues that Arconic—then Alcoa—is an arranger by
                   virtue of the 1997 sale of the Alcoa Property. Pl. Brf. at 17-20. The
                   disposal at Veterans Field is alleged to have occurred in 2013—
                   approximately 15 years after the point at which Edgewater alleges
                   Arconic became an “arranger.” BE SOMF ¶¶ 96, 99. Edgewater
                   does not allege that Arconic was involved with the specific decision
                   to demolish Building 12 and deposit the materials at Veterans Field
                   or that Arconic was even aware of that decision. At the time Arconic
                   sold the Alcoa Property, Building 12 was still standing and 15 years
                   later, “unbeknownst to” Arconic, Waterside disposed of the
                   contaminated Building 12 materials at Veterans Field. Edgewater
                   has not pointed to any authority which has extended CERCLA
                   arranger liability this far.

   Borough of Edgewater v. Waterside Construction, LLC, et. al., No. CV 14-5060, 2021 WL

   3030280, at *8 (D.N.J. July 19, 2021). The Court incorporates that analysis and again finds that

   Arconic was not an arranger with respect to the disposal at Veterans Field. CERCLA defines PRPs

   to include “the owner and operator of a vessel or a facility.” 42 U.S.C. § 9607(a)(1). An “operator”

   is “simply someone who directs the workings of, manages, or conducts the affairs of a facility.”

   United States v. Bestfoods, 524 U.S. 51, 66 (1998). The Waterside Defendants have not presented

   facts which support a finding that Arconic owned or operated Veterans Field, nor have they argued

   so. Arconic is therefore not an owner, operator, or arranger with respect to the disposal which

   occurred at Veterans Field, and the Waterside Defendants’ claim fails in this regard.

           To the extent the Waterside Defendants intend to assert a claim regarding the USTs on the

   Alcoa Property, that claim fails as well. The Waterside Defendants have not demonstrated that

   they incurred cleanup costs as to the USTs that were necessary and in compliance with the NCP.

   Waterside only addresses the costs of the disposal of the USTs one time in its statement of facts,




                                                        24
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 25 of 32 PageID: 26365




   stating simply that “[t]he removal and disposal of the USTs cost approximately one million dollars.

   Deposition of Fred Daibes, July 18, 2017, 100:23-102:20.” W SOMF ¶ 109. The cited deposition,

   in turn, reads as follows:

                  Q: . . . Do you know how much the removal of the underground
                  storage tanks cost?
                  A: Off the top of my head, no. A million dollars approximately
                  between.

   D.E. 384, Ex. U, 100:23–101:2. Daibes did explain in his deposition that he retained a Licensed

   Site Remediation Professional (“LSRP”), whose name he could not recall, to remove the tanks and

   that that LSRP retained another company to pump out the material in the tank. D.E. 384, Ex. U,

   101:17-102:5. However, the Waterside Defendants provide no further explanation of incurred

   cleanup costs nor do they respond to Arconic’s arguments concerning response costs.

          In in statement of material facts, Arconic indicated that North River failed to provide at

   least thirty days advance notice of public meetings to allow the public an opportunity to comment

   on any alternatives to the remediation actions it took regarding the USTs, that North River held no

   public meetings, and that North River solicited no public comment. A SOMF ¶¶ 64, 65, 66. North

   River responded as follows: “Undisputed that actions were taken prior to the knowledge of the

   PCBs related to the USTs and that immediate action was necessary to prevent further damage from

   the active leaks of PCBs into the environment caused by [Arconic]’s concealment of the USTs.”

   W SOMF. However, the Waterside Defendants provide no factual support for the necessity of

   immediate action or legal support for the proposition that the response nonetheless substantially

   complied with the NCP. “Failure to substantially comply with the public participation requirement

   is considered a material deviation from the NCP and is grounds for summary judgment.” Aviall

   Servs. v. Cooper Indus., LLC, 572 F. Supp. 2d 676, 690 (N.D. Tex. 2008) (citing Union Pac. R.R.

   v. Reilly Indus., 215 F.3d 830, 839 (8th Cir. 2000); Carson Harbor Vill., Ltd. v. Cty. of L.A., 433



                                                       25
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 26 of 32 PageID: 26366




   F.3d 1260, 1267 (9th Cir. 2006); Reg'l Airport Auth. v. LFG, LLC, 460 F.3d 697, 709 (6th Cir.

   2006)). While only substantial compliance with the NCP is necessary, “wholesale failure to

   comply with the NCP's remedy-selection process and community relations provisions-the very

   heart of the NCP-cannot reasonably be characterized as ‘immaterial’ or ‘insubstantial.’” Reg'l

   Airport, 460 F.3d at 709.

          The Third Circuit in Trinity Industries stated that for a prima facie case of liability under

   Section 107(a), the party bringing the claim must demonstrate that it had incurred “necessary

   response costs consistent with the National Contingency Plan.” Trinity Indus., Inc. v. Greenlease

   Holding Co., 903 F.3d 333, 352 (3d Cir. 2018) (quoting Chevron Mining Inc. v. United States, 863

   F.3d 1261, 1269 (10th Cir. 2017)). A moving party is entitled to a judgment as a matter of law

   where the nonmoving party has failed to make a sufficient showing on an essential element of its

   case with respect to which it has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323,

   106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986). The Waterside Defendants have not provided

   any argument or evidence that the costs incurred with respect to the USTs were necessary response

   costs consistent with the NCP. Arconic’s motion for summary judgment as to the Waterside

   Defendants’ CERCLA § 107 claim is therefore granted.

                      3. Section 113(f) Claim

          Turning to the Waterside Defendant’s CERCLA contribution claim, it is again not clear for

   which disposal the Waterside Defendants intend to recover. As discussed, Arconic is not a PRP

   with respect to the disposal at Veterans Field. Therefore, to the extent the Waterside Defendants

   are stating a claim under § 113(f) for that disposal, the claim fails.

          To the extent the Waterside Defendants are stating a claim under § 113(f) for the cleanup

   of the Building 12 USTs, they have not shown that they have been sued under § 106 or § 107 of




                                                         26
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 27 of 32 PageID: 26367




   CERCLA over the Building 12 USTs. A private party may not bring a § 113(f) contribution claim

   unless it has been sued under § 106 or § 107 of CERCLA. See Agere Sys., Inc. v. Advanced Env't

   Tech. Corp., 602 F.3d 204, 217 (3d Cir. 2010) (citing Cooper Indus., Inc. v. Aviall Serv., Inc., 543

   U.S. 157, 163 n. 3, 125 S.Ct. 577, 160 L.Ed.2d 548 (2004)). Arconic’s motion for summary

   judgment as to the Waterside Defendants’ CERCLA § 113 claim is therefore granted.

        VI.      Motion for Summary Judgment Against North River and 38 COAH (D.E.
                 351)

              Arconic’s motion at D.E. 351 addresses the claims contained in the Complaint (14-8129,

   D.E. 28) filed by North River and 38 COAH (the “North River Complaint”), as well as Arconic’s

   Counterclaim for breach of contract. 11 The North River Complaint contains the following counts

   against Arconic: Cost Recovery Under Count One - CERCLA § 107; Count Two - CERCLA §

   113; Count Three - Declaratory Judgment; Count Four - Strict Liability; Count Five - Negligence;

   Count Six - Spill Act Contribution; Count Seven - Negligent or Fraudulent Concealment; Count

   Eight - Breach of Contract; Count Nine - Unjust Enrichment; and Count Ten - Breach of Implied

   Covenant of Good Faith and Fair Dealing.

                     A. Claims Implicating the Relevant Contracts

              Arconic again argues that the release provision in the PSA bars North River’s claims and

   moves for summary judgment on its breach of contract claims. For the reasons discussed above,

   summary judgment will be denied on claims implicating the relevant contracts. Summary



   11
      In this section, Arconic’s brief (D.E. 351-1) in support of its motion (D.E. 351) will be referred
   to as “Arconic Brf.”; the Waterside Defendants’ brief (D.E. 380) in opposition to that motion will
   be referred to as “Waterside Brf.”; and Arconic’s brief (D.E. 391) in reply will be referred to as
   “Arconic Reply.” The Complaint (14-8129, D.E. 28) filed by North River and 38 COAH will be
   referred to as “NR Compl.”




                                                        27
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 28 of 32 PageID: 26368




   judgment is therefore denied as to Arconic’s argument that the release provision bars certain claims

   and as to Arconic’s breach of contract claim for the same reasons as Arconic’s motion at D.E. 345.

                      CERCLA Claims

          The Waterside Defendants have asserted CERCLA claims against Arconic under both §

   107 and § 113(f) in the North River Complaint. Count One asserts cost recovery under § 107 and

   describes Arconic as “owner and/or operator of the [Alcoa] Property” and continues that Arconic

   “arranged, by contract, agreement, or otherwise, for disposal of hazardous substances.” North

   River Compl. at ¶¶ 34, 35. Count Two seeks contribution under § 113(f). Arconic moves for

   summary judgment on both claims.

                      1. Section 107 Claim

          As explained, the Waterside Defendants’ § 107 claim fails whether it is in regard to the

   disposal at Veterans Field or the Building 12 USTs. To the extent the Waterside Defendants intend

   to collect for the costs incurred for the disposal at Veteran’s Field, that claims fails because the

   Waterside Defendants did not themselves incur any response costs at Veterans Field and because

   Arconic is not a PRP in relation to the Veterans Field remediation. To the extent the Waterside

   Defendants intend to assert a claim regarding the USTs on the Alcoa Property, that claim fails as

   well because the Waterside Defendants have not demonstrated that they incurred cleanup costs

   that were necessary and consistent with the NCP. For the reasons explained in discussing

   Arconic’s motion at D.E. 345, Arconic’s motion for summary judgment as to the CERCLA § 107

   claim asserted in the North River Complaint is therefore granted.

                      2. Section 113(f) Claim

          As to the Waterside Defendant’s CERCLA contribution claim, it is again not clear for

   which disposal the Waterside Defendants intend to recover.          To the extent the Waterside




                                                       28
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 29 of 32 PageID: 26369




   Defendants are stating a claim under § 113(f) for the disposal at Veterans Field, the claim fails

   because Arconic is not a PRP with respect to that disposal. To the extent the Waterside Defendants

   are stating a claim under § 113(f) for the cleanup of the Building 12 USTs, they have not shown

   that they have been sued under § 106 or § 107 of CERCLA over the Building 12 USTs. See Agere

   Sys., Inc. v. Advanced Env't Tech. Corp., 602 F.3d 204, 217 (3d Cir. 2010). For the reasons

   explained in discussing Arconic’s motion at D.E. 345, Arconic’s motion for summary judgment

   as to the CERCLA § 113 claim contained in the North River Complaint is granted.

                      North River’s Breach of Contract and Covenant of Good Faith and
                      Fair Dealing Claims

          Arconic moves for summary judgment on North River’s breach of contract (Count Eight)

   and breach of implied covenant of good faith and fair dealing (Count Ten) claims. North River’s

   Complaint states that “Defendants, during the relevant time period, were contractually obligated

   to convey to plaintiffs real property free of hidden dangerous and defects and/or to pay costs to

   remediate and investigate PCB contamination.” NR Compl. at ¶ 79. Arconic argues that this claim

   must be dismissed because

                  [of the] exclusion of any representations and warranties about the
                  presence of hazardous materials in, on, or under the Property, the
                  unambiguous “as is” clause, North River’s right to have the Property
                  inspected for environmental issues during the due diligence process
                  (a right that North River exercised), and the parties’ stipulation as to
                  the “known environmental condition” of the Property.

   Arconic Brf. 29. The Waterside Defendants counter that the “as is” language does not preclude

   the breach of contract claim because Arconic took affirmative steps to conceal the USTs under

   Building 12. Waterside Brf. at 18.

          In support, Arconic cites to United States v. Esdale, in which a defendant brought a breach

   of contract counterclaim against the plaintiff over a contract with an “as is” clause. United States




                                                        29
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 30 of 32 PageID: 26370




   v. Esdale, No. CIV.A. 05-2046, 2006 WL 2129101, at *1 (D.N.J. July 25, 2006). The plaintiff

   argued that an attempt to construe its alleged failure to disclose defects was “actually a

   misrepresentation claim couched in contract terms.” Id. at *4 (citing Edelman v. Federal Housing

   Administration, 382 F.2d 594 (2d Cir. 1967)). The Esdale court ruled that the defendant’s claim

   for breach of contract was “actually the same as a misrepresentation claim,” and dismissed the

   contract claim. Id.

          The North River Plaintiffs cite to Weintraub v. Krobatsch, 317 A.2d 68 (N.J. 1974) and

   rely on Esdale for the proposition that “New Jersey law allows for damages to be recovered, even

   when property is purchased pursuant to an ‘as is’ contract, when it is based on fraudulent conduct

   of the seller.” Waterside Brf. at 18. This excerpt, however, conveniently omits the phase “Esdale

   responds that” immediately preceding the quoted portion, indicating that this was the defendant’s

   argument, not the Court’s holding. In fact, the Esdale Court rejected the argument that the

   defendant’s breach of contract claim withstood the “as is” provision:

                  In Weintraub, the New Jersey Supreme Court did not construe the
                  contract's stipulation that the purchaser accepted the property in its
                  “present condition” to bar the defendant's claim of fraudulent
                  concealment. [Weintraub v. Krobatsch, 317 A.2d 68 (N.J. 1974)].
                  The court held that “if the trial judge finds such deliberate
                  concealment or nondisclosure of the latent infestation not
                  observable by the purchasers on their inspection, he will still be
                  called upon to determine whether . . . the concealment or
                  nondisclosure was of such significant nature as to justify rescission.”

                  But applied here, Weintraub does not save this counterclaim because
                  the issue is whether the “as is” claim bars a contractual claim and
                  thereby eliminates a basis from which to bring a claim for breach of
                  contract. . . . Weintraub involved a claim of fraud, not of contract.
                  The Weintraub court held that although the contract language stated
                  that the purchasers would accept the property in its “present
                  condition,” this did not bar a party from bringing a fraudulent
                  concealment of defect claim.

   Esdale, 2006 WL 2129101, at *4.



                                                        30
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 31 of 32 PageID: 26371




          As a result, the North River Plaintiffs may be able to recover for alleged fraud despite the

   “as is” provision, but that they cannot do so through a breach of contract claim. See Newman v.

   Arenstein, No. A-4624-04T5, 2006 WL 561072, at *5 (N.J. Super. Ct. App. Div. Mar. 9, 2006)

   (dismissing breach of contract claim despite a potentially viable claim for deliberate concealment).

   The Court agrees with Arconic that North River’s breach claims are really misrepresentation

   claims recast in terms of breach of contract. The Court will therefore dismiss those claims.

   However, Esdale does not address the viability of a breach of implied duty of good faith and fair

   dealing claim asserted alongside a claim for fraud. The Court will therefore allow that claim to

   proceed but notes that whether the North River Plaintiffs can recover for this claim will depend in

   part on whether there is a valid contract. In the event there is a valid contract, and that both the

   breach of the implied duty of good faith and fair dealing and the misrepresentation claim are

   successful, the Court will if necessary mold the verdict so that there is no double recovery.

                      North River’s Tort Claims

          The North River Complaint asserts strict liability, negligence, and concealment claims

   (Counts Four, Five, and Seven). Arconic argues that these claims are barred by the economic loss

   doctrine because the North River Plaintiffs seek the same damages for its breach of contract claims

   as it seeks in its tort claims. Arconic Brf. at 33-34.

          “The economic loss doctrine prohibits plaintiffs from recovering in tort economic losses to

   which their entitlement only flows from contract.” Chen v. HD Dimension Corp., No. 10-863,

   2010 WL 4721514, at *8 (D.N.J. Nov. 15, 2010). Thus, “whether a tort claim can be asserted

   alongside a breach of contract claim depends on whether the tortious conduct is extrinsic to the

   contract between the parties.” Id. Additionally, in the absence of “personal injury or consequential




                                                            31
Case 2:14-cv-05060-JMV-AME Document 418 Filed 08/17/21 Page 32 of 32 PageID: 26372




   property damage arising from a traumatic event,” a plaintiff's negligence claim fails under the

   economic loss doctrine. Saltiel v. GSI Consultants, Inc., 788 A.2d 268, 280 (N.J. 2002).

          For these claims, too, the validity of the contracts is potentially dispositive. If the contracts

   are subject to recission, then the economic loss doctrine will not bar the Waterside Defendant’s

   tort claims. The Court therefore denies summary judgment on Counts Four, Five, and Seven.

      VII.    CONCLUSION

          For the foregoing reasons, Arconic’s motion (D.E. 345) for summary judgment is

   GRANTED as to Counts 3 and 4 of the Waterside Defendants’ Crossclaims (D.E. 24) and

   DENIED in all other respects; Arconic’s motion (D.E. 351) summary judgment is GRANTED as

   to Counts 1 and 2 of the Complaint filed by North River and 38 COAH (14-8129, D.E. 28) and

   DENIED in all other respects; and Arconic’s motion (D.E. 403) to strike is DENIED. An

   appropriate Order accompanies this Opinion.



   Dated: August 17, 2021

                                                                  ___
                                                                   _____
                                                                      ____
                                                                         __________________
                                                                                          _______
                                                                  __________________________
                                                                  Johnn Michael
                                                                        Michael Vazquez, U.S.
                                                                                           S..D.
                                                                                           S  D J.
                                                                                         U.S.D.J.J




                                                         32
